Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Response to Election/Restriction, filed June, 21, 2021. As filed claims, 8-18 are pending. Claims 1-7 are canceled. 
Priority
This application filed 12/19/2019 is a national stage entry of PCT/JP2018/002463, International Filing Date: 01/26/2018 claims foreign priority to PCT/JP2017/026068 , filed 07/19/2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/19/2019, 08/17/2020 and 5/28//2021 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Election/Restrictions
Applicant’s election without traverse of Group I, claims 8-14 drawn to a method for producing of 3-hydroxy-3-methylbutyrate or salt thereof in the reply filed on 06/21/ 2021 is acknowledged.  
Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 8-14 will be examined on the merits herein.
Claim Objections
1. Claim 8 is objected to because of the following informalities: process
steps in the body of the claim should be positively recited, however, instant claim
language uses passive verbs such as preparation, perform, added, separated, etc. instead of active verbs, such as reacting, separating, adding etc. Claim scope
is not limited by claim language that suggests but does not require steps to be
performed, see MPEP 2111.04.

2.Claims 8 and 9 are objected to because of the following informalities: the chemical formula are listed after the end period.
3. Claim 8 is objected to because of the following informalities: replace
capitalized terms with lower case.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.             The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1. Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over 
EP 2 985 275; Feb. 17,2016 by Long (hereinafter “the ‘275 publication cited by Applicants in IDS).
Instant claims are drawn to a method of producing 3-hydroxy-3-methylbutyrate or salt thereof comprising:
a preparation step for the preparation of a solution containing 3-hydroxy-3- methylbutyrate and impurities and
 a treatment step for reducing or eliminating the impurities in the solution, wherein the solution contains a by-products of oxidation of diacetone alcohols with hypochlorous acid or salt thereof and/or 2,3-dihydroxy-3-methylbutanoic acid and 3-hydroxy-3- methylbutyrate and impurities in the solution are exposed to environments of pH 6.0 or less, 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
and the treatment step is characterized to perform at least one of the following operations (a) to (d) on the solution:
(a) hypochlorous acid or salt thereof is added to the solution,
(b) the solution is maintained at 40 to 200 °C for 30 minutes or more with pH 4.0 or less,
provided that the solution contains hypochlorous acid or salt thereof,
(c) calcium salt is added to the solution, and the precipitated calcium 2,3-dihydroxy-3-
methylbutanoate is separated from the liquid phase in which 3-hydroxy-3-methylbutyrate and/or
salt thereof is dissolved, and
(d) a base is added to the solution to separate the liquid phase in which the salt of2,3-
dihydroxy-3-methylbutanoic acid formed is dissolved and the liquid phase in which 3-hydroxy-3- methylbutyrate and/or salt thereof is dissolved:

The ‘275 publication teach on [0011]-[0019] a method for purification of β-hydroxyl-β-methyl butyrate comprising: (1) Neutralizing a crude β-hydroxyl-β-methyl butyrate with a base, crystallizing, centrifuging, and drying to obtain a crystallized product containing a salt of β-hydroxyl-β-methyl butyrate;
(2) adding the product containing a salt of β-hydroxyl-β-methyl butyrate obtained in step (1) into pure water in a weight ratio of 1:1-5, and dropping an inorganic acid at 0-40 °C, until the pH reaches 1-3.5 and extracting β-hydroxyl-β-methyl butyrate from the dissolved and acidified product to obtain β-hydroxyl-β-methyl butyrate of purity of greater than 98% (which corresponds to operation a-c of claimed process)
The neutralizing reaction comprises dissolving the crude β-hydroxyl-β-methyl butyrate; adding a base at 20-60 °C, preferably at 30-60 °C, until the pH reaches 6-8; adding diatomite and maintaining the temperature at 40-75 °C; filtering and recovering the filtrate; and slowly cooling to -10 to 20 °C to obtain the β-hydroxyl-β-methyl butyrate crystal. The crude β-hydroxyl-β-methyl butyrate is dissolved in an aqueous solvent, or in ethanol.
In step (2), the dissolution and acidification comprises adding the product containing a salt of β-hydroxyl-β-methyl butyrate into pure water in a weight ratio of 1:1-5(salt of β-hydroxyl-β-methyl butyrate:water), dropping an inorganic acid (HCl. H2SO4) at 0-40 °C, until the pH reaches 1-3.5.
The base is a divalent metal base, that can form a salt having low solubility with HMB, preferably the salt has a solubility of less than 50%, e.g. calcium hydroxide and magnesium hydroxide (the salt of β-hydroxyl-β-methyl butyrate thus obtained is, for example, calcium β-hydroxyl-β-methyl butyrate, and magnesium β-hydroxyl-β-methyl butyrate; [0012]-[0019].

The method further comprises:(a) reacting diacetone alcohol with hypochlorite to produce a product containing a salt of β-hydroxyl-β-methyl butyrate; (b) reacting the product containing a salt of β-hydroxyl-β-methyl butyrate obtained in step (a) with an inorganic acid to obtain a crude β-hydroxyl-β-methyl butyrate [0020]; Table 1 on [0030]; example 1  (instant claims 8-10).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Example 3 on [0044]

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

The difference between the instantly claimed process and that taught by the ‘275 publication is that the cited prior art does not explicitly teach the presence of 2,3-dihydroxy-3-rnethyl butanoate in the reaction mixture as impurity; the prior art does not specify the amount of HMB in the solution, the amount of calcium salt or added base
as claimed.
However, given that the production method disclosed in the ‘275 is based on carrying out the same reaction as required by instant process: reacting diacetone alcohol with NaClO to form HMB, the reaction product solution would include2,3-dihydroxy-3-methyl butanoate impurity. Since the starting materials (i.e. diacetone alcohol, NaClO) are all present at the beginning of the reaction as discussed by the ‘275 publication and the reaction conditions are proper, the impurity DHMB recited in the claims would necessarily be present. 
With respect to concentration or time difference, it is noted that non-critical differences in experimental processes such as temperature, concentration do not impart patentability to a process when such values are those which would be determined by one skilled in the art in achieving optimum operation of the process. In re Mostovych et al. 339 F.2d 455, 144 USPQ 38 (CCPA 1964).  Generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(MPEP §2144.05(II)(A).   
In conclusion, the ‘275  publication teach the elements of the claimed invention that the claimed invention of would be prima facie obvious to one of ordinary skill in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date, from the disclosure in the prior art by the ‘275 publication, to utilize the process of preparing HMB  by oxidation of diacetone alcohols with NaClO followed by hydrogenation to produce saturated dicarboxylic ester and hydrolysis to dicarboxylic acid,  because the ‘275 publication teaches a) reacting diacetone alcohol with NaClO to form HMB ; b) purification of HMB entailsnNeutralizing a HMB with a base, crystallizing, centrifuging, and drying to obtain a crystallized product containing a salt of β-hydroxyl-β-methyl butyrate and adding the product containing a salt HMB into pure water in a weight ratio of 1:1-5, and dropping an inorganic acid at 0-40 °C, until the pH reaches 1-3.5 and extracting β-hydroxyl-β-methyl butyrate from the dissolved and acidified product to obtain β-hydroxyl-β-methyl butyrate of purity of greater than 98%.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  
Therefore, the claimed invention as a whole is prima facie obvious over the teachings of the prior art.
2. Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over 
US 4,992,470; Feb. 12, 1991 by Nissen (hereinafter “the ‘470 patent”; cited by Applicants in IDS).

The ‘470 patent disclose methods of preparing β-hydroxy-β -methyl butyric acid 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
(HMB) as free acid or the Ca-HMB calcium or Na-HMB sodium salts. HMB can be synthesized by oxidation of diacetone alcohol (4-hydroxy-4-methyl-2-pentanone. The ‘470 patent teach a method for the isolation of crude HMB comprising acidification using sulfuric acid followed by extraction with ethyl acetate; the dried HMB acid is then neutralized with calcium hydroxide and dissolved in hot ethanol; calcium HMB is crystallized from the ethanol solution and further purified by repeating the recrystallization step.
 Disclosed on col 4 and continuing on col 5 on the ‘470 patent is the preparative example 1 for producing Ca-HMB:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

 
As such, the prior art teach preparing HMB by reacting diacetone alcohol with NaClO  to form 3-hydroxy-3-methylbutyrate (which corresponds to preparation step for the preparation of a solution containing 3-hydroxy-3-methylbutyrate and impurities step of instant claim 8); followed by work up and purification by crystallization of the Ca-HMB by adjusting the pH of the solution of pH 4 or less -which corresponds to treatment step for reducing or eliminating the impurities in the solution of instantly claimed process; and operation b). Wherein the treatment entails  adjusting pH  of crude product  using concentrated H2SO4. The sodium hypochlorite used in the abovementioned reaction is added in an amount that is excessive with respect to the amount of 4-hydroxy-4-rnethyl-2-pentanone; thus, it is found that the reaction product solution contains hypochlorite (instant claims 8, 9, 11).
The difference between the instantly claimed process and that taught by the prior art ‘470 patent is that the cited prior art does not explicitly teach the presence of 2,3-dihydroxy-3-rnethyl butanoate in the reaction mixture as impurity; the prior art does not specify the amount of HMB in the solution, the amount of calcium salt or added base
as claimed.
However, given that the production method disclosed in the ‘470 patent is based on carrying out the same reaction as required by instant process: reacting diacetone alcohol with hypochlorous acid or salt thereof to form 3-hydroxy-3-methylbutyrate, the reaction product solution is considered highly likely to include, similar to the claimed process, 2,3-dihydroxy-3-methyl butanoate as an impurity in an amount that is similar as claimed. In other words, the starting materials (i.e. diacetone alcohol, NaClO) are all present at the beginning of the reaction as discussed by the ‘470 patent. Since the materials are all recited by prior art and the reaction conditions are proper, the impurity DHMB recited in the claims would necessarily be present. 
With respect to concentration difference, it is noted that non-critical differences in experimental processes such as temperature, concentration do not impart patentability to a process when such values are those which would be determined by one skilled in the art in achieving optimum operation of the process. In re Mostovych et al. 339 F.2d 455, 144 USPQ 38 (CCPA 1964).  Generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(MPEP §2144.05(II)(A).   
In conclusion, the prior art relied upon teach the elements of the claimed invention: obtaining producing 3-hydroxy-3-methylbutyrate or salt thereof comprising: a preparation step for the preparation of a solution containing 3-hydroxy-3- methylbutyrate and impurities by oxidation of diacetone alcohols with hypochlorous acid or salt thereof followed by  a treatment step for reducing or eliminating the impurities in the solution, by adjusting the pH of the solution to 6.0 or less, that the claimed invention of would be prima facie obvious to one of ordinary skill. 
Additionally, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  
Therefore, the claimed invention as a whole is prima facie obvious over the teachings of the prior art.
Conclusion
No claims are allowed.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622